                      Case 2:16-cv-01206-JCM-EJY Document 266 Filed 07/22/20 Page 1 of 8



                 1
                 2
                 3
                 4                               UNITED STATES DISTRICT COURT
                 5                                      DISTRICT OF NEVADA
                 6                                                 ***
                 7     WESCO INSURANCE COMPANY,                            Case No. 2:16-CV-1206 JCM (EJY)
                 8                                         Plaintiff(s),                    ORDER
                 9            v.
               10      SMART INDUSTRIES CORPORATION,
               11                                        Defendant(s).
               12
               13            Presently before the court is plaintiffs Jennifer Wyman, Bear Wyman, and the estate of
               14     Charles Wyman’s (collectively “the Wymans”) motion for partial summary judgment as to the
               15     issue of comparative fault (ECF No. 212), joined by plaintiffs Sara Rodriguez and Jacob Wyman
               16     (“Rodriguez plaintiffs”) (ECF No. 246). Defendants Smart Industries Corporation (“SIC”) filed a
               17     response (ECF No. 247), to which the Wymans replied (ECF No. 254), joined by Rodriguez (ECF
               18     No. 257).
               19            Also before the court is the Wymans’ motion for partial summary judgment as to the cause
               20     of Charles Wyman’s (“decedent”) death (ECF No. 215), joined by the Rodriguez plaintiffs (ECF
               21     No. 245). SIC filed a response (ECF No. 248), to which the Wymans replied (ECF No. 255),
               22     joined by the Rodriguez plaintiffs (ECF No. 258).
               23            Also before the court is the Wymans’ motion for partial summary judgment as to special
               24     damages (ECF No. 216). SIC filed a response (ECF No. 248), to which the Wymans replied (ECF
               25     No. 255), joined by the Rodriguez plaintiffs (ECF No. 258).
               26     ...
               27     ...
               28

James C. Mahan
U.S. District Judge
                      Case 2:16-cv-01206-JCM-EJY Document 266 Filed 07/22/20 Page 2 of 8



                1     I.     Background

                2            A. Factual Background
                3            The facts of this case have been extensively detailed in prior orders. (See, e.g., ECF No.
                4     263). The court briefly highlights only those facts pertinent to the instant motions. The instant
                5     action involves a wrongful death and survival claim against SIC, which allegedly manufactured a
                6     defective arcade vending machine that caused decedent’s death on October 4, 2015. (ECF No.
                7     18-A at 5).
                8            Five days prior to his death, decedent, acting in his role as a route manager employed by
                9     Nickels and Dimes Incorporated, inspected an arcade vending machine at the Boulevard Mall in
              10      Las Vegas, Nevada. (ECF No. 1 at 3). The scope of decedent’s employment frequently required
              11      him to service similar machines and remove coins from them. Id. at 2.
              12             SIC manufactured, distributed, and/or sold the vending machine named the “Clean Sweep
              13      69 Dual 7th Generation,” a “claw” arcade game wherein the user pays coins and attempts to pick
              14      up a prize. Id. at 3. A reversal of the green wire grounding conductor and the hot black ungrounded
              15      wire inside the machine caused it to operate in a dangerously energized state. Id.
              16             Unaware of the defect, decedent examined the machine, came into contact with its
              17      energized parts, and received an electric shock. Id. Decedent was electrocuted for approximately
              18      ten minutes until the Clark County Fire Department arrived to unplug the machine. Id. Paramedics
              19      transported the unconscious decedent to Sunrise Hospital, where he remained until his death. Id.
              20             B. Procedural Background
              21             SIC removed the underlying case against Wesco Insurance Co. to federal court on May 31,
              22      2016. (ECF No. 1). It was then consolidated with the instant case. (ECF No. 33). The Wymans
              23      assert four claims against defendant, including a strict products liability claim. (ECF No. 18-A).
              24      This case has undergone numerous discovery and evidentiary disputes, as well as the addition of
              25      parties. (See, e.g., ECF No. 199). While discovery in the case closed in 2017, this court ordered a
              26      limited reopening of discovery that is still ongoing by stipulation of the parties. (See ECF Nos
              27      199; 265). On June 26, 2020, this court issued an order granting the Wymans’ motion in limine
              28      such that SIC is precluded from arguing its machine did not cause decedent’s death.

James C. Mahan
U.S. District Judge                                                  -2-
                      Case 2:16-cv-01206-JCM-EJY Document 266 Filed 07/22/20 Page 3 of 8



                1             The Wymans now move for partial summary judgment as to the issues of comparative
                2     fault, the cause of decedent’s death, and special damages. (ECF Nos. 212; 215; 216).
                3     II.     Legal Standard

                4             The Federal Rules of Civil Procedure allow summary judgment when the pleadings,
                5     depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any,
                6     show that “there is no genuine dispute as to any material fact and the movant is entitled to a
                7     judgment as a matter of law.” Fed. R. Civ. P. 56(a). A principal purpose of summary judgment is
                8     “to isolate and dispose of factually unsupported claims.” Celotex Corp. v. Catrett, 477 U.S. 317,
                9     323–24 (1986).
              10              For purposes of summary judgment, disputed factual issues should be construed in favor
              11      of the nonmoving party. Lujan v. Nat’l Wildlife Fed., 497 U.S. 871, 888 (1990). However, to
              12      withstand summary judgment, the nonmoving party must “set forth specific facts showing that
              13      there is a genuine issue for trial.” Id.
              14              In determining summary judgment, a court applies a burden-shifting analysis. “When the
              15      party moving for summary judgment would bear the burden of proof at trial, it must come forward
              16      with evidence which would entitle it to a directed verdict if the evidence went uncontroverted at
              17      trial. In such a case, the moving party has the initial burden of establishing the absence of a genuine
              18      issue of fact on each issue material to its case.” C.A.R. Transp. Brokerage Co. v. Darden Rests.,
              19      Inc., 213 F.3d 474, 480 (9th Cir. 2000) (citations omitted).
              20              By contrast, when the nonmoving party bears the burden of proving the claim or defense,
              21      the moving party can meet its burden in two ways: (1) by presenting evidence to negate an essential
              22      element of the nonmoving party’s case; or (2) by demonstrating that the nonmoving party failed
              23      to make a showing sufficient to establish an element essential to that party’s case on which that
              24      party will bear the burden of proof at trial. See Celotex Corp., 477 U.S. at 323–24. If the moving
              25      party fails to meet its initial burden, summary judgment must be denied and the court need not
              26      consider the nonmoving party’s evidence. See Adickes v. S.H. Kress & Co., 398 U.S. 144, 159–
              27      60 (1970).
              28

James C. Mahan
U.S. District Judge                                                    -3-
                      Case 2:16-cv-01206-JCM-EJY Document 266 Filed 07/22/20 Page 4 of 8



                1             If the moving party satisfies its initial burden, the burden then shifts to the opposing party
                2     to establish that a genuine issue of material fact exists. See Matsushita Elec. Indus. Co. v. Zenith
                3     Radio Corp., 475 U.S. 574, 586 (1986). The opposing party need not establish a dispute of material
                4     fact conclusively in its favor. See T.W. Elec. Serv., Inc. v. Pac. Elec. Contractors Ass’n, 809 F.2d
                5     626, 631 (9th Cir. 1987). It is sufficient that “the claimed factual dispute be shown to require a
                6     jury or judge to resolve the parties’ differing versions of the truth at trial.” Id.
                7             In other words, the nonmoving party cannot avoid summary judgment by relying solely on
                8     conclusory allegations that are unsupported by factual data. See Taylor v. List, 880 F.2d 1040,
                9     1045 (9th Cir. 1989). Instead, the opposition must go beyond the assertions and allegations of the
              10      pleadings and set forth specific facts by producing competent evidence that shows a genuine issue
              11      for trial. See Celotex, 477 U.S. at 324.
              12              At summary judgment, a court’s function is not to weigh the evidence and determine the
              13      truth, but to determine whether a genuine dispute exists for trial. See Anderson v. Liberty Lobby,
              14      Inc., 477 U.S. 242, 249 (1986). The evidence of the nonmovant is “to be believed, and all
              15      justifiable inferences are to be drawn in his favor.” Id. at 255. But if the evidence of the
              16      nonmoving party is merely colorable or is not significantly probative, summary judgment may be
              17      granted. See id. at 249–50.
              18              The Ninth Circuit has held that information contained in an inadmissible form may still be
              19      considered for summary judgment if the information itself would be admissible at trial. Fraser v.
              20      Goodale, 342 F.3d 1032, 1036 (9th Cir. 2003) (citing Block v. City of Los Angeles, 253 F.3d 410,
              21      418–19 (9th Cir. 2001) (“To survive summary judgment, a party does not necessarily have to
              22      produce evidence in a form that would be admissible at trial, as long as the party satisfies the
              23      requirements of Federal Rules of Civil Procedure 56.”))
              24      III.    Discussion

              25              A. Motion as to Product Liability
              26              The Wymans argue that, under Nevada law, comparative and contributory fault are not
              27      defenses to strict products liability. (ECF No. 212 at 4). SIC argues that comparative negligence
              28      is a defense under Arizona law, which it believes is applicable in this case. (ECF No. 247 at 2).

James C. Mahan
U.S. District Judge                                                     -4-
                      Case 2:16-cv-01206-JCM-EJY Document 266 Filed 07/22/20 Page 5 of 8



                1            The Nevada Supreme Court has adopted the Restatement (Second) of Conflicts of Law “as
                2     the relevant authority for Nevada’s choice-of-law jurisprudence in tort cases and concluded that
                3     the most significant relationship test of section 6 of the Second Restatement governs a choice-of-
                4     law analysis, ‘unless another, more specific section . . . applies.’” Dictor v. Creative Mgmt. Sevs.,
                5     LLC, 223 P.3d 332, 335 (Nev. 2010) (citing GMC v. Eight Judicial Dist. Court of Nev., 134 P.3d
                6     111, 116 (Nev. 2006)).
                7            SIC argues that Second Restatement § 185 controls, and therefore Arizona law is
                8     applicable. (ECF No. 247 at 11). Section 185 states:
                9                    The local law of the state under whose workmen’s compensation
                                     statute an employee has received an award for an injury determines
              10                     what interest the person who paid the award has in any recovery for
                                     tort or wrongful death that the employee may obtain against a third
              11                     person on account of the same injury.
              12
                      Restatement (Second) of Conflict of Laws, § 185.
              13
                             The Wymans argue that § 164 is more applicable, as it states: “When determining whether
              14
                      contributory fault on the part of the plaintiff precludes his recovery in whole or in part, the
              15
                      applicable law will usually be the local law of the state where the injury occurred.” Restatement
              16
                      (Second) of Conflict of Laws § 164 (emphasis added).
              17
                             Section 185 is not applicable here. Section 185 governs “what interest the person who paid
              18
                      the award has in any recovery for tort . . . that the employee may obtain against a third person on
              19
                      account of the same injury.” Restatement (Second) of Conflict of Laws, § 185 (emphasis added).
              20
                      This section governs any action that Wesco might bring to recover against any tortfeasor that has
              21
                      paid recovery to a prospective employee, chiefly subrogation proceedings. See, e.g., Talbot v.
              22
                      WMK-Davis, LLC, 380 P.3d 823, 827 (Mont. 2016); Harris v. Ballard, 100 A.D. 3d 196, 198 (N.Y.
              23
                      App. Div. 2012); Langston v. Hayden, 886 S.W. 2d 82, 85–86 (Mo. 1994); Kolberg v. Sullivan
              24
                      Foods, Inc., 644 N.E. 2d 809, 811 (Ill. App. Ct. 1994). In the instant case, the family seeks its
              25
                      initial recovery from SIC. Section 185 has no bearing on proceedings for an initial recovery.
              26
                             Therefore, § 164 controls this court’s analysis, so “the applicable law will usually be the
              27
                      local law of [Nevada] where the injury occurred.” Restatement (Second) Conflict of Laws § 164.
              28
                      Nevada law states that contributory negligence is not a defense to strict products liability. See
James C. Mahan
U.S. District Judge                                                   -5-
                      Case 2:16-cv-01206-JCM-EJY Document 266 Filed 07/22/20 Page 6 of 8



                1     Young’s Mach. Co. v. Long, 692 P.2d 24, 25 (Nev. 1984). The motion for partial summary
                2     judgment deals only with the strict products liability claim.1 (See ECF No. 212). The court grants
                3     the Wymans’ first motion for partial summary judgment.
                4            B. Motion as to Causation
                5            The Wymans argue that there is no genuine dispute of material fact that decedent died as a
                6     result of electrocution. (ECF No. 215 at 7).
                7            When addressing the motion in limine on this point, this court previously found that the
                8     parties “may not dispute that Wyman is dead by way of electrocution by the arcade machine.”
                9     (ECF No. 263). Defendants conceded this point in briefing their motion in limine, stating “Charles
              10      Wyman was electrocuted when he came into contact with an energized surface, ultimately
              11      resulting in his death.” (ECF No. 227 at 5). Since the parties never truly disputed this point, and
              12      are now barred from doing so, the Wymans’ second partial motion for summary judgment is
              13      granted.
              14             C. Motion as to Special Damages
              15             The Wymans argue they are entitled to summary judgment such that, if they prevail at trial,
              16      they receive an award of $1,494,965.48 in special damages. (ECF No. 216). The Wymans assert
              17      these damages in two categories, expenses and lost wages. The parties dispute these damages to
              18      various extents. Regarding expenses, the parties do not dispute $1,080.31 in medical expenses
              19      from MedicWest Ambulance, and the court grants summary judgment as to that amount.
              20             SIC does not necessarily dispute the $165,788 in medical expenses from Sunrise Hospital
              21      or the $1,508.17 in funeral expenses from Affordable Cremation & Burial, but it asserts that it has
              22      not conducted sufficient discovery to concede or confirm those amounts. (See ECF No. 249 at 7,
              23      9, 11). On February 19, 2020, this court ordered a reopening of discovery allowing SIC to depose
              24      several witnesses, including the Rule 30(b)(6) designee of Sunrise Hospital, the designee of
              25      Affordable Cremation & Burial, and Dr. Samir Bangalore, M.D, all related to the Wymans’ special
              26      damages calculation. (See ECF No. 199). Since then, this discovery period has been extended
              27
              28             1
                             While contributory negligence could be an affirmative defense to negligence, the
                      Wymans are no longer pursuing their negligence claim. (See ECF No. 254).
James C. Mahan
U.S. District Judge                                                  -6-
                      Case 2:16-cv-01206-JCM-EJY Document 266 Filed 07/22/20 Page 7 of 8



                1     several times by stipulation of the parties due to the global coronavirus pandemic, and discovery
                2     remains ongoing. (See, e.g., ECF No. 265).
                3            Pursuant to Federal Rule of Civil Procedure 56(d), SIC must indicate what specific facts it
                4     hopes to gather from the additional discovery. See Family Home & Fin. Ctr., Inc. v. Fed. Home
                5     Loan Mortg. Corp., 525 F.3d 822, 827 (9th Cir. 2008). Here, SIC does not indicate what it hopes
                6     to learn from deposing these witnesses, only that these depositions “may have a bearing on the
                7     claim.” (ECF No. 249 at 9). SIC presents no facts disputing the Wymans’ calculations, nor do
                8     they assert any specific facts that the additional discovery might uncover. SIC also explicitly notes
                9     that it does not contest the disclosure of the documents that form the basis of these calculations.
              10      See id. at 7 n.6. As SIC has provided no facts disputing the calculation of any of the Wymans’
              11      expense damages, the court grants the Wymans’ summary judgment motion as to the $167,296.17
              12      from Sunrise Hospital and Affordable Cremation & Burial.
              13             As to lost wages, SIC disputes the report prepared by the Wymans’ expert witness,
              14      Terrance Clauretie, Ph.D., which states the present-day value of decedent’s lost wages is
              15      $1,326,589.00. (See ECF Nos 216 at 6; 249 at 11–13). Dr. Clauretie prepared a “[p]reliminary
              16      [r]eport on the [l]oss of [f]inancial [s]upport” regarding the Wymans’ possible damages. (ECF
              17      No. 249 at 5). Dr. Clauretie admitted that this report was preliminary, stating that he was “awaiting
              18      income information prior to 2014.” Id. The Wymans contend that Dr. Clauretie “did not expect
              19      this information to significantly alter his economic loss estimate.” (ECF No. 256 at 5). Although
              20      the additional income statements might not alter the calculation significantly, they may alter it in
              21      some way. Therefore, SIC presents a genuine dispute of material fact as to the Wymans’ precise
              22      lost wages calculation. The court denies the Wymans’ motion as it pertains to the $1,326,589 lost
              23      wages calculation.
              24      IV.    Conclusion

              25             Accordingly,
              26             IT IS HEREBY ORDERED, ADJUDGED, and DECREED that the Wymans’ motion for
              27      partial summary judgment as to comparative fault (ECF No. 212) be, and the same hereby is,
              28      GRANTED.

James C. Mahan
U.S. District Judge                                                   -7-
                      Case 2:16-cv-01206-JCM-EJY Document 266 Filed 07/22/20 Page 8 of 8



                1            IT IS FURTHER ORDERED that the Wymans’ motion for partial summary judgment as
                2     to the cause of decedent’s death (ECF No. 215) be, and the same hereby is, GRANTED.
                3            IT IS FURTHER ORDERED that the Wymans’ motion for partial summary judgment as
                4     to special damages (ECF No. 216) be, and the same hereby is, GRANTED as to the $168,376.48
                5     in expenses, and DENIED as to lost wages.
                6            DATED July 22, 2020.
                7                                                 __________________________________________
                                                                  UNITED STATES DISTRICT JUDGE
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                -8-
